            Case 1:99-cv-02496-PLF Document 6436 Filed 07/09/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
UNITED STATES OF AMERICA,            )
                                     )
      Plaintiff,                     ) Civil Action No. 99-CV-2496 (PLF)
                                     )
                                     )
      v.                             )
                                     )
PHILIP MORRIS USA INC., et al.,     )
                                    )
      Defendants.                   )
                                    )
                                    )


                          MANUFACTURERS’ UNOPPOSED MOTION
                            TO MODIFY SCHEDULING ORDER

        In Order #109-Remand, the Court instructed the parties1 and the national retailer groups to

file a joint status report proposing procedures for using confidential materials at the evidentiary

hearing on the display of the court ordered corrective statements at point of sale by July 9, 2021.

Manufacturers respectfully request extension of that deadline to August 6, 2021 to allow the

parties and the national retailer groups additional time to meet and confer on these issues. The

relief requested is authorized by Federal Rule of Civil Procedure 6(b)(1)(A). The parties have met

and conferred, and Manufacturers are authorized to state that this motion is unopposed.




        1
          The parties are the United States and the Public Health Intervenors (collectively “Plaintiffs”);
Philip Morris USA Inc., Altria Group, Inc., and R.J. Reynolds Tobacco Company (individually, as
successor in interest to Brown & Williamson Tobacco Corporation, and as successor to Lorillard Tobacco
Company) (collectively “Defendants”); and ITG Brands, LLC, Commonwealth Brands, Inc., and
Commonwealth-Altadis, Inc. (collectively “Remedies Parties”). Defendants and Remedies Parties are
collectively referred to as “Manufacturers.”
         The non-party national retailer groups that (to the knowledge of the parties) intend to participate
in the hearing are the National Association of Convenience Stores (“NACS”) and the National
Association of Tobacco Outlets (“NATO”).
       Case 1:99-cv-02496-PLF Document 6436 Filed 07/09/21 Page 2 of 3




       WHEREFORE, Manufacturers respectfully request that the Court grant this

unopposed motion.

Dated: July 9, 2021                      Respectfully submitted,


                                                /s/
                                                Miguel A. Estrada (D.C. Bar No. 456289)
                                                Amir C. Tayrani (D.C. Bar No. 490994)
                                                GIBSON, DUNN & CRUTCHER LLP
                                                1050 Connecticut Avenue, N.W.
                                                Washington, D.C. 20036-5306
                                                Telephone: (202) 955-8257
                                                Fax: (202) 530-9016
                                                mestrada@gibsondunn.com
                                                atayrani@gibsondunn.com

                                                George C. Lombardi
                                                WINSTON & STRAWN LLP
                                                35 W. Wacker Drive
                                                Chicago, IL 60601
                                                Telephone: (312) 558-5969
                                                Fax: (312) 558-5700
                                                glombard@winston.com

                                                Attorneys for Defendants Altria Group, Inc.
                                                and Philip Morris USA Inc.



                                                /s/
                                                Michael A. Carvin (D.C. Bar No. 366784)
                                                Mark A. Belasic (pro hac vice)
                                                Jon G. Heintz (pro hac vice)
                                                JONES DAY
                                                51 Louisiana Avenue, N.W.
                                                Washington, D.C. 20001-2113
                                                Telephone: (202) 879-3939
                                                Fax: (202) 626-1700
                                                macarvin@jonesday.com
                                                mabelasic@jonesday.com
                                                jheintz@jonesday.com




                                            2
Case 1:99-cv-02496-PLF Document 6436 Filed 07/09/21 Page 3 of 3




                                  Jeffrey A. Mandell (D.C. Bar No. 999791)
                                  STAFFORD ROSENBAUM LLP
                                  222 West Washington Avenue, Suite 900
                                  Madison, Wisconsin 53703
                                  Telephone: (608) 256-0226
                                  Fax: (608) 259-2600
                                  jmandell@staffordlaw.com

                                  Attorneys for Defendant R.J. Reynolds
                                  Tobacco Company (individually, as
                                  successor in interest to Brown & Williamson
                                  Tobacco Corporation, and as successor to
                                  Lorillard Tobacco Company)


                                  /s/
                                  Robert J. Brookhiser, Jr. (D.C. Bar No.
                                  202168)
                                  Elizabeth B. McCallum (D.C. Bar
                                  No.451361)
                                  BAKER & HOSTETLER LLP
                                  1050 Connecticut Avenue, N.W.
                                  Washington, D.C. 20036-5304
                                  Telephone: (202) 861-1500
                                  Fax: (202) 861-1783

                                  Attorneys for Post-Judgment Parties
                                  Regarding Remedies ITG Brands, LLC,
                                  Commonwealth Brands, Inc. and
                                  Commonwealth-Altadis, Inc.




                              3
